Citation Nr: 0604201	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  05-03 835	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
orthopedic manifestations and higher than 0 percent for 
neurologic manifestations of lumbar spine DDD with arthritis 
on and after September 22, 2002.

2.  Entitlement to service connection for a right hip 
disorder, including as secondary to the service-connected 
lumbar spine disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend
ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to March 1972, 
May 1976 to September 1980, and April 1981 to November 1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which denied 
the veteran's claims for a higher rating for his lumbar spine 
disorder and for service connection for a right hip disorder, 
his petition to reopen his previously denied claim for 
service connection for a left shoulder disorder, and two 
claims for temporary total evaluations.

The veteran testified at an April 2005 Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
The veteran indicated at the hearing (p. 2) and in a 
contemporaneously submitted Statement in Support of Claim (VA 
Form 21-4138) that he wished to withdraw the temporary total 
rating claims, and those claims are therefore no longer 
before the Board.  38 C.F.R. § 20.204 (2005).

It is noted that the claim for an increased rating for a back 
disorder was received in December 2002.  Rating actions have 
awarded a 100 percent temporary total rating from December 
2002, through January 31, 2003.  The issue properly before 
the Board then, is entitlement to an increased rating, in 
excess of the 40 percent, beginning February 1, 2003.  That 
issue has been so characterized on the title page.

It is unclear whether appellant desires to pursue a claim of 
a total rating based on individual unemployability.  If so, 
he or his representative should so indicate with specificity 
to the RO.  RO should then take appropriate file.

In January 2006, the Board granted the veteran's motion to 
advance his case on the Board's docket.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that on and after February 1, 2003, there was 
severe limitation of the lumbar spine, including flexion to 
20 degrees or less, with no incapacitating episodes or 
ankylosis, and moderate incomplete paralysis of the sciatic 
nerve shown by symptoms such as sensitivity, muscle spasm, 
and numbness of the left lower extremity without loss of 
motor strength or function or atrophy.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's right hip disorder is not 
related to his service connected lumbar spine disorder, he 
did not have a right hip disorder in service, his right hip 
arthritis did not arise within a year after discharge from 
service, and a right hip disorder did not arise until many 
years after service and is not otherwise related thereto.

3.  In March 1999, the RO denied the veteran's claim for 
service connection for a left shoulder disorder.  Although 
notified of this decision, and apprised of his procedural and 
appellate rights, the veteran did not appeal.

4.  The additional evidence received since that March 1999 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, i.e., the relationship between the 
veteran's left shoulder disorder and his military service, is 
either cumulative or redundant, and does not raises a 
reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The criteria have been met for ratings of 40 percent, but 
no higher, for the orthopedic manifestations of the veteran's 
lumbar spine DDD with arthritis, and 20 percent, but no 
higher, for the neurologic manifestations of this disorder, 
resulting in a combined rating of 50 percent, on and after 
February 1, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7. 4.10, 4.25, 4.40, 4.45 (2005); 38 C.F.R. § 4.71a, DCs 
5285, 5289, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, DCs 
5285, 5289, 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, DC 
5243; 38 C.F.R. § 4.124a, DC 8520 (2005).

2.  A right hip disorder was not incurred in or aggravated by 
service, may not be presumed to have been so incurred, and is 
not proximately due to, the result of, or aggravated by 
service connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).

3.  The RO's March 1999 unappealed decision denying the claim 
for service connection for a left shoulder disorder, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302(a), 20.1103 (2005).

4.  The evidence received since that March 1999 decision, 
some of which is new, is not material and, therefore, is 
insufficient to reopen the claim for service connection for a 
left shoulder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  VA met this 
requirement here.  After the veteran filed his December 2002 
claim for a higher rating for his lumbar spine disorder and 
his July 2003 claims for service connection for a right hip 
disorder and to reopen his previously denied claim for 
service connection for a left shoulder disorder, the RO sent 
the veteran an August 2003 letter explaining VA's duties to 
notify and assist him with this claims, and the veteran's 
rights and responsibilities in this regard.  The RO did not 
take any action until its July 2004 rating decision that the 
veteran appealed to the Board.  Thus, in compliance with 
Pelegrini, VA provided VCAA notification to the veteran prior 
to its initial adjudicative action on his claims.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

These requirements were met in this case.  The RO's August 
2003 letter told the veteran it was still working on his 
claims, and explained how to establish entitlement to a 
higher rating for his lumbar spine disorder, to service 
connection for his right hip disorder, and reopening of his 
previously denied claim for service connection for a left 
shoulder disorder.  The letter also indicated the information 
or evidence needed from the veteran in connection with all of 
these claims, and the respective responsibilities of the 
veteran and the RO in obtaining it.  The RO also listed many 
types of evidence the veteran could submit, including dates 
of medical treatment during service, lay statements from 
military personnel from service, records and statements from 
service medical personnel, medical evidence since military 
service, employment physical examinations, pharmacy 
prescription records, and insurance examination reports, and 
told the veteran to "send us any medical reports you have."  
The RO also told the veteran to send the needed information 
promptly.  In addition, the RO included in its October 2004 
SOC the text of VCAA implementing regulation 38 C.F.R. 
§ 3.159, as well as the regulations relevant to the merits 
all of his claims.  Cf. Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  The RO thus substantially 
complied with all four elements of the VCAA's notice 
requirements.  Mayfield, 19 Vet. App. at 127.

Moreover, VA obtained all identified treatment records and 
provided the veteran with a new VA examination as to the 
severity of his lumbar spine disorder, and there is no 
indication that any other records exist that should be 
requested or that any pertinent evidence was not received.  
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

Entitlement to an Increased Rating for the Lumbar Spine 
Disorder

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the present case, since entitlement to compensation for 
the veteran's lumbar spine disorder has already been 
established and an increase in the disability rating for this 
disorder is at issue, the present level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The currently assigned 40 percent rating was initially 
assigned under DC 5293, as in effect prior to September23, 
2002.

The criteria for evaluating intervertebral disc syndrome 
(IVDS), which includes the veteran's lumbar spine DDD, 
changed before and after the veteran's December 2002 
increased rating claim.  First, the criteria in effect for 
evaluating disabilities under 38 C.F.R. § 4.71a (2002), 
including DC 5293, applicable to IVDS ("the old criteria"), 
were revised effective September 23, 2002, see 38 C.F.R. § 
4.71a, DC 5293 (2003) ("the interim criteria"). Subsequently, 
they were revised effective September 26, 2003, at which time 
the diagnostic codes were renumbered, including the 
renumbering of DC 5293 to DC 5243.  See 38 C.F.R. § 4.71a, DC 
5243 (2005) ("the new criteria").

When amended regulations expressly state an effective date 
and, as in this case, do not include any provision for 
retroactive applicability, the new regulations cannot be 
applied prior to the stated effective date, but the prior 
version may be applied, if more favorable, to the periods 
before and after the change.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).  Thus, the old 
criteria do not apply to the veteran's claim for a higher 
rating for his lumbar spine disorder, which was filed after 
those criteria had been revised.  Therefore, for the period 
between after the reopened claim and assignment of a 100 
percent evaluation, February 1, 2003 and September 26, 2003, 
it must be determined whether the veteran is entitled to a 
higher rating under the interim criteria, and for the period 
on and after September 26, 2003, it must be determined 
whether the veteran is entitled to a higher rating under the 
interim or new criteria.

Under the interim criteria, where a spine disorder may affect 
a nerve, the disability may be rated by combining separate 
ratings for chronic neurologic and orthopedic manifestations.  
Or, a rating may be assigned on the basis of the total 
duration of incapacitating episodes.  Note 1 to the interim 
criteria provides that an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.  
Note 2 to the interim criteria states that "chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from IVDS that 
are present constantly, or nearly so.  Supplementary 
Information in the published final regulations states that 
treatment by a physician would not require a visit to a 
physician's office or hospital but would include telephone 
consultation with a physician.  If there are no records of 
the need for bed rest and treatment, by regulation, there 
were no incapacitating episodes.  67 Fed. Reg. 54345, 54347 
(August 22, 2002).

The new criteria include the same language from the interim 
criteria for rating IVDS based on the number of 
incapacitating episodes.  Prior to this language, the new 
criteria contain a new general rating formula for diseases 
and injuries of the spine, including IVDS.  The new criteria 
states that the new rating formula applies to the renumbered 
diagnostic codes (5235 to 5243), unless 5243 is evaluated 
under the formula for Rating IVDS based on incapacitating 
episodes.  It also provides for the veteran to receive an 
evaluation based on combining all manifestations of the 
disability under 38 C.F.R. § 4.25 (2005) if that will result 
in a higher evaluation. The new criteria contain specific 
range of motion figures, and Note 2 explains what is 
considered normal range of motion for purposes of the 
governing regulations.

There are no clinical notations of incapacitating episodes as 
defined in the interim DC 5293, i.e., IVDS signs and symptoms 
requiring bed rest prescribed by a physician.  At the Travel 
Board hearing, the veteran was asked several times about 
incapacitating episodes, but he did not indicate that he was 
prescribed bed rest by a physician and did not indicate the 
number of episodes he experienced during any given period of 
time (Hearing transcript, pp. 3, 7-8).  Therefore, as there 
are no incapacitating episodes as defined by the regulation, 
the veteran cannot be rated under these criteria, and will 
instead be rated by combining the orthopedic and neurologic 
manifestations of his lumbar spine DDD.

At the February 2003 VA examination, the veteran could not 
perform any flexion or extension of the spine because of 
pain.  At the November 2003 VA examination, his forward 
flexion was to about 20 degrees and his extension was to 
about 10 degrees.  This constitutes severe limitation of 
motion that entitles the veteran to a 40 percent evaluation 
for severe limitation of the lumbar spine under DC 5292 or 
marked limitation of forward bending in a standing position 
indicating severe lumbosacral strain under DC 5295.  The 
veteran is not entitled to a higher rating for his orthopedic 
manifestations because there is no evidence of ankylosis, and 
the 60 and 100 percent ratings for ankylosis of the entire 
spine are the only higher rating available under the 
potentially applicable diagnostic codes.

As to neurologic manifestations under the interim criteria, 
the applicable neurologic diagnostic code appears to be DC 
8520, for rating the sciatic nerve, which provides for a 10 
percent rating for mild incomplete paralysis, 20 percent for 
moderate, 40 percent for moderately severe, 60 percent for 
severe, with muscular atrophy, and 80 percent for complete 
paralysis, including foot drop.  The Board finds that the 
evidence shows at most moderate incomplete paralysis under DC 
5280.  The February 2003 VA examination showed 4-5/5 strength 
in the lower extremities and a July 2003 VA outpatient 
neurosurgery note indicated motor strength of 5/5 with 
reflexes one-plus and sensation intact to light touch 
(reflexes could not be elicited from the right leg due to 
swelling).  The September 2003 lumbar spine MRI showed some 
abnormalities such as likely S1 nerve root compression, and 
degenerative desiccation involving the L4-5 intervertebral 
disc, and mild spinal canal stenosis, but the lumbar 
vertebral bodies were normal in height, alignment, and marrow 
signal intensity, and the lower lumbar spinal cord was normal 
in morphology and signal characteristics.  

At the November 2003 VA examination, there was positive 
tenderness to palpation over the lumbar paraspinal muscles on 
the left with some paraspinal muscle spasm palpable, positive 
straight leg raising in the lower extremities while sitting, 
and some numbness in the left lower extremity compared to the 
right.  However, there were also intact motor function and 
intact pulses in the lower extremities and no significant 
atrophy.  Also of note is that the veteran denied loss of 
bowel or bladder function and loss of motor function in the 
foot, although he complained of radiation of pain to the left 
leg and stiffness in both legs.  He had undergone an August 
2000 microdiskectomy and subsequently underwent a December 
2002 laminotomy, both of which treated the S1 nerve root 
compression.  Therefore, the neurologic manifestations of the 
veteran's lumbar spine DDD are moderate because they include 
some sensitivity, muscle spasm, and numbness, but not the 
more severe problems of loss of motor strength or function or 
atrophy, warranting a rating of 20 percent for moderate 
incomplete paralysis of the sciatic nerve.

When the 20 percent rating for the neurologic manifestation 
of moderate incomplete paralysis of the sciatic nerve is 
combined with the 40 percent rating for orthopedic 
manifestations, the resulting number of 52 is converted to 
the nearest degree divisible by 10, which is 50 percent.  
38 C.F.R. § 4.25 (2005).  The veteran is therefore entitled 
to a rating of 50 percent, but no higher, for his lumbar 
spine disorder between February 1, 2003 and September 26, 
2003.
 
As to the period on and after September 26, 2003, the veteran 
is entitled to the same rating.  Under the new General Rating 
Formula, the veteran's forward flexion of the thoracolumbar 
spine of about 20 degrees entitles him to a 40 percent rating 
for orthopedic manifestations for flexion of 30 degrees or 
less, the same rating for orthopedic manifestations he was 
receiving under the interim criteria.  Moreover, the veteran 
is again rated by combining neurologic and orthopedic 
manifestations because he does not have incapacitating 
episodes as defined in the applicable regulation as explained 
above.  These orthopedic and neurologic manifestations of 40 
and 20 percent, respectively, warrant the same combined 
rating of 50 percent under 38 C.F.R. § 4.25 on and after 
September 26, 2003.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  However, 
although the motion of the veteran's spine is limited by 
pain, that and similar limitations are contemplated by the 
governing rating criteria that allow for the combining of 
orthopedic and neurologic manifestations to arrive at the 
higher rating of 50 percent that the veteran has been 
awarded.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  However, although he has required two 
surgeries for his lumbar spine disorder, the veteran has not 
been frequently hospitalized for it, and the manifestations 
of the disability are contemplated by the schedular criteria.  
Moreover, although the veteran cannot perform some activities 
of daily living, like running errands (as indicated in the 
hearing transcript, p. 11), and participating in sports (as 
indicated at the November 2003 VA examination), and he gave 
up his job as freight runner at Food Lion due to his back 
pain and the medication he takes for it (hearing transcript, 
p. 21), he can perform others activities of daily living such 
as feeding, bathing, and dressing himself, as indicated at 
the November 2003 VA examination.  Thus, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation or that application 
of the schedular criteria is otherwise rendered impractical.  
Thus, referral of this case for extra-schedular consideration 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran is entitled to 
ratings of 40 percent and 20 percent, but no higher, for 
orthopedic and neurologic manifestations, respectively, of 
his lumbar spine disorder on and after February 1, 2003, 
warranting a combined rating of 50 percent.  The benefit-of-
the-doubt doctrine is therefore not for application, and the 
claim for a rating higher than 40 percent for the veteran's 
lumbar spine disorder must be granted to the extent 
indicated.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


Entitlement to Service Connection for a Right Hip Disorder

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to or the result of an already service-
connected condition.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.310(a) (2005).  Where a 
claimant's service-connected disability aggravates, but is 
not the proximate cause of, a non-service-connected 
disability, service connection may be granted for that 
increment in severity of the non-service-connected disability 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 445, 448 (1995).

In addition, certain disorders will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a specified presumptive period following service.  38 
U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  Arthritis is a chronic disease that is 
presumed to be service connected if it manifests to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2005).

When a disease is shown to be chronic in service or within 
the presumptive period, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

The veteran claimed service connection for right hip swelling 
with pain.  Although the veteran's representative stated at 
the Travel Board hearing that "the evidence of record has 
indicated there's actually no hip disability" (hearing 
transcript, p. 12), a March 2000 VA Medical Center (VAMC) 
radiology diagnostic report diagnosed the veteran with 
degenerative changes of the hip joints with possible 
chondrocalcinosis.    According to the veteran, an August 
2002 nerve root injection caused his hip and leg to swell and 
hurt, as did his altered gait, and a physician indicated this 
was due to his back disorder (Hearing transcript, pp. 13-14).  
However, there is no clinical evidence indicating that the 
veteran's right hip swelling with pain or arthritis is due to 
his lumbar spine disorder, and there is no notation regarding 
a right hip disorder or its etiology in the February 2003 or 
November 2003 VA spine examinations, or the February 2003 VA 
general medical examination.  Moreover, the August 2002 
lumbar selective nerve root injection report indicates that 
the procedure was tolerated well and there were no 
complications.  As the veteran is not competent to testify to 
the etiology of his right hip disorder, Cromley v. Brown, 7 
Vet. App. 376, 379 (1995), there is no competent evidence to 
support his claim that this disorder is related to his lumbar 
spine disability or aggravated by it.

Nor is there any indication that the right hip swelling with 
pain or arthritis is related to service, as there are no 
notations regarding hip problems in service, and the April 
1976 reenlistment examination, August 1980 separation 
examination, and November 1984 separation examination are all 
negative for hip problems, and the reports of the veteran's 
medical history contemporaneous with these examinations 
reflect that the veteran indicated he did not have and had 
never had bursitis or bone, joint, or other deformity.  The 
first clinical evidence of a right hip disorder appears to be 
the March 2000 radiology diagnostic report of degenerative 
changes in the right hip joint.  The evidence thus reflects 
that the veteran did not have a chronic right hip disorder in 
service and such a disorder, including the subsequently 
diagnosed arthritis, did not arise within a year after the 
veteran's final discharge from service in November 1984 or 
for many years thereafter.

In sum, there is no competent evidence that the veteran's 
right hip swelling with pain or arthritis is proximately due 
to, the result of, or aggravated by his service connected 
lumbar spine disorder, that his right hip arthritis arose 
within a year after discharge from service, or that any right 
hip disorder arose until many years thereafter or is 
otherwise related to service.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
service connection for a right hip disorder must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


Petition to Reopen

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The VCAA and implementing regulations revised the definition 
of what constitutes new and material evidence, and this new 
definition applies to claims, such as this one, that were 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  
According to the revised 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers, and material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of evidence previously on file at 
the time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R § 
3.156(a) (2005).

On November 2, 1998, the RO denied the veteran's claim for 
service connection for a left shoulder disorder, 
specifically, left shoulder impingement.  The RO twice 
continued this denial after new evidence was received during 
the period for filing a notice of disagreement (NOD), on 
November 16, 1998, and in March 1999.  The veteran was 
notified of these decisions and apprised of his procedural 
and appellate rights, but he did not timely appeal.  The 
unappealed March 1999 rating decision thus became final and 
binding based on the evidence then of record.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103 (2005).  And, because the veteran did not appeal that 
decision, there must be new and material evidence since that 
decision to reopen the claim for service connection for a 
left shoulder disorder and warrant further consideration of 
it on a de novo basis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).  See also Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).

The November 1998 and March 1999 decisions indicated that the 
veteran had been diagnosed with left shoulder impingement, 
but that it had not been shown this disorder was related to 
service.  Thus, in order to reopen his claim for service 
connection for a left shoulder disorder, the veteran would 
have to present evidence as to the relationship between his 
left shoulder disorder and his military service.  The 
evidence received since the previous denial is either 
cumulative or redundant, such as the re-submitted February 
1998 VA left shoulder arthrogram report demonstrating no 
evidence of rotator cuff tear or rupture, or simply indicates 
the presence of left shoulder impingement without addressing 
the relationship between this disorder and military service, 
for example the July 2003 VA treatment notes of a left 
shoulder arthroscopy with subacromial decompression without 
complications.  The evidence received since the last denial 
of the veteran's claim therefore does not relate to an 
unestablished fact necessary to substantiate the claim, is 
either cumulative or redundant, and does not raise a 
reasonable possibility of substantiating the claim.  As new 
and material evidence has not been received, the petition to 
reopen the claim for service connection for a left shoulder 
disorder must therefore be denied.


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 50 percent, but no 
higher, is granted for orthopedic and neurologic 
manifestations of lumbar spine DDD with arthritis on and 
after February 1, 2003. 

The claim for service connection for a right hip disorder, 
including as secondary to the service-connected lumbar spine 
disorder, is denied.

The petition to reopen a claim for service connection for a 
left shoulder disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


